DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement submitted on January 24, 2022 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-9, 14, 16-20, 24, 26, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakola et al. (hereinafter Hakola) (U.S. Patent Application Publication # 2019/0380099 A1).
Regarding claims 1 and 24, Hakola teaches and discloses a method and forwarding node (relay node; [0061]) for wireless communication, comprising: memory (inherent component of the node); one or more processors (inherent component of the node) coupled to the memory; and instructions stored in the memory and operable, when executed by the one or more processors, to cause the forwarding node to: receive one or more synchronization signal block (SSB) communications that are to be transmitted in an SSB period ([0071]; “…transmitting, by a base station to a relay node in a wireless network, a synchronization signal block via a set of one or more beams…”); store the one or more SSB communications ([0071]; teaches the synchronization signal blocks are temporarily stored in the relay node); and transmit the one or more SSB communications in the SSB period ([0071]; “…transmitting, by a relay node to a user device in a wireless network, a synchronization signal block via a set of one or more beams…”).

Regarding claims 3 and 26, Hakola further teaches and discloses wherein the one or more processors are further configured to: extract information from the one or more SSB communications; and regenerate the one or more SSB communications based at least in part on the information ([0031]; “…A synchronization signal block (SSB) may include synchronization signals (SS), including primary synchronization signals and secondary synchronization signals, a physical broadcast channel (e.g., including system information such as system frame number, system bandwidth), cell specific reference signals, and beam-specific reference signals…”).

Regarding claim 4, Hakola further teaches and discloses wherein the one or more processors are further configured to: receive a primary synchronization signal or a secondary synchronization signal at a mobile termination of the forwarding node; and regenerate the primary synchronization signal or the secondary synchronization signal for the one or more SSB communications ([0031]; “…A synchronization signal block (SSB) may include synchronization signals (SS), including primary synchronization signals and secondary synchronization signals, a physical broadcast channel (e.g., including system information such as system frame number, system bandwidth), cell specific reference signals, and beam-specific reference signals…”).

Regarding claim 5, Hakola further teaches and discloses wherein the one or more processors are further configured to: generate a primary synchronization signal or a secondary synchronization signal, for the one or more SSB communications, based at least in part on a physical cell identifier associated with a base station ([0031]; “…A synchronization signal block (SSB) may include synchronization signals (SS), including primary synchronization signals and secondary synchronization signals, a physical broadcast channel (e.g., including system information such as system frame number, system bandwidth), cell specific reference signals, and beam-specific reference signals…”).

Regarding claim 6, Hakola further teaches and discloses wherein the one or more processors, to receive the one or more SSB communications, are configured to: receive a primary synchronization signal or a secondary synchronization signal for SSBs that are to be transmitted in the SSB period ([0031]; “…A synchronization signal block (SSB) may include synchronization signals (SS), including primary synchronization signals and secondary synchronization signals, a physical broadcast channel (e.g., including system information such as system frame number, system bandwidth), cell specific reference signals, and beam-specific reference signals…”).

Regarding claim 7, Hakola further teaches and discloses wherein the one or more processors, to receive the one or more SSB communications, are configured to: receive a primary synchronization signal or a secondary synchronization signal for SSBs that are to be transmitted in the SSB period and one or more additional SSB periods ([0031]; “…A synchronization signal block (SSB) may include synchronization signals (SS), including primary synchronization signals and secondary synchronization signals, a physical broadcast channel (e.g., including system information such as system frame number, system bandwidth), cell specific reference signals, and beam-specific reference signals…”).

Regarding claim 8, Hakola further teaches and discloses wherein the one or more processors, to receive the one or more SSB communications, are configured to: receive a primary synchronization signal or a secondary synchronization signal, for the one or more SSB communications, in a downlink signal that is based at least in part on a resource remapping of the primary synchronization signal or the secondary synchronization signal ([0031]; “…A synchronization signal block (SSB) may include synchronization signals (SS), including primary synchronization signals and secondary synchronization signals, a physical broadcast channel (e.g., including system information such as system frame number, system bandwidth), cell specific reference signals, and beam-specific reference signals…”).

Regarding claim 9, Hakola further teaches and discloses wherein the one or more processors, to receive the one or more SSB communications, are configured to: receive a physical broadcast channel or a demodulation reference signal, for the one or more SSB communications that are to be transmitted in the SSB period, in a time interval that is prior to the SSB period ([0031]; “…A synchronization signal block (SSB) may include synchronization signals (SS), including primary synchronization signals and secondary synchronization signals, a physical broadcast channel (e.g., including system information such as system frame number, system bandwidth), cell specific reference signals, and beam-specific reference signals…”).

Regarding claims 14 and 28, Hakola teaches and discloses a control node (BS node; [0061]) for wireless communication, comprising: memory (inherent component of the node); one or more processors (inherent component of the node) coupled to the memory; and instructions stored in the memory and operable, when executed by the one or more processors, to cause the control node to: transmit one or more synchronization signal block (SSB) communications that are to be transmitted by a forwarding node in an SSB period ([0071]; “…transmitting, by a base station to a relay node in a wireless network, a synchronization signal block via a set of one or more beams…”); and transmit one or more additional SSB communications in the SSB period with the one or more SSB communications ([0071]; “…transmitting, by a relay node to a user device in a wireless network, a synchronization signal block via a set of one or more beams…”).

Regarding claim 16, Hakola further teaches and discloses wherein the one or more processors are further configured to: transmit a primary synchronization signal or a secondary synchronization signal to a mobile termination of the forwarding node to enable the forwarding node to regenerate the primary synchronization signal or the secondary synchronization signal for the one or more SSB communications ([0031]; “…A synchronization signal block (SSB) may include synchronization signals (SS), including primary synchronization signals and secondary synchronization signals, a physical broadcast channel (e.g., including system information such as system frame number, system bandwidth), cell specific reference signals, and beam-specific reference signals…”).

Regarding claim 17, Hakola further teaches and discloses wherein the one or more processors, to transmit the one or more SSB communications, are configured to: transmit a primary synchronization signal or a secondary synchronization signal for SSBs that are to be transmitted by the forwarding node in the SSB period ([0031]; “…A synchronization signal block (SSB) may include synchronization signals (SS), including primary synchronization signals and secondary synchronization signals, a physical broadcast channel (e.g., including system information such as system frame number, system bandwidth), cell specific reference signals, and beam-specific reference signals…”).

Regarding claim 18, Hakola disclose the claimed invention, but may not expressly disclose wherein the one or more processors, to transmit the one or more SSB communications, are configured to: transmit a primary synchronization signal or a secondary synchronization signal for SSBs that are to be transmitted by the forwarding node in the SSB period and one or more additional SSB periods ([0031]; “…A synchronization signal block (SSB) may include synchronization signals (SS), including primary synchronization signals and secondary synchronization signals, a physical broadcast channel (e.g., including system information such as system frame number, system bandwidth), cell specific reference signals, and beam-specific reference signals…”).

Regarding claim 19, Hakola further teaches and discloses wherein the one or more processors, to transmit the one or more SSB communications, are configured to: transmit a primary synchronization signal or a secondary synchronization signal, for the one or more SSB communications, in a downlink signal that is based at least in part on a resource remapping of the primary synchronization signal or the secondary synchronization signal ([0031]; “…A synchronization signal block (SSB) may include synchronization signals (SS), including primary synchronization signals and secondary synchronization signals, a physical broadcast channel (e.g., including system information such as system frame number, system bandwidth), cell specific reference signals, and beam-specific reference signals…”).

Regarding claim 20, Hakola further teaches and discloses wherein the one or more processors, to transmit the one or more SSB communications, are configured to: transmit a physical broadcast channel or a demodulation reference signal, for the one or more SSB communications that are to be transmitted by the forwarding node in the SSB period, in a time interval that is prior to the SSB period ([0031]; “…A synchronization signal block (SSB) may include synchronization signals (SS), including primary synchronization signals and secondary synchronization signals, a physical broadcast channel (e.g., including system information such as system frame number, system bandwidth), cell specific reference signals, and beam-specific reference signals…”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 15, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (hereinafter Hakola) (U.S. Patent Application Publication # 2019/0380099 A1) in view of WEI et al. (hereinafter Wei) (U.S. Patent Application Publication # 2022/0116821 A1).
Regarding claims 2, 15, 25, and 29, Hakola disclose the claimed invention, but may not expressly disclose wherein the one or more SSB communications are received in resources that are not in a synchronization raster.
Nonetheless, in the same field of endeavor, Wei teaches and suggests wherein the one or more SSB communications are received in resources that are not in a synchronization raster ([0024]; [0025]; [0041]; teaches applying off-raster SSBs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate applying off-raster SSBs as taught by Wei with the method and apparatus for communicating SSBs as disclosed by Hakola for the purpose of supporting off-raster SSB communication, as suggested by Wei.

Claims 10-13, 21-23, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (hereinafter Hakola) (U.S. Patent Application Publication # 2019/0380099 A1) in view of KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2022/0232496 A1).
Regarding claim 10, Hakola disclose the claimed invention, but may not expressly disclose wherein the one or more processors, to receive the one or more SSB communications, are configured to: receive a physical broadcast channel or a demodulation reference signal, for the one or more SSB communications, in resources that are in a synchronization raster.
Nonetheless, in the same field of endeavor, Kim teaches and suggests wherein the one or more processors, to receive the one or more SSB communications, are configured to: receive a physical broadcast channel or a demodulation reference signal, for the one or more SSB communications, in resources that are in a synchronization raster ([0034]; [0048]; [0093]; teaches receiving DMRS/PBCH in synchronization raster).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving DMRS/PBCH in synchronization raster as taught by Kim with the method and apparatus for communicating SSBs as disclosed by Hakola for the purpose of detecting and processing SSB communication, as suggested by Kim.

Regarding claim 11, Hakola disclose the claimed invention, but may not expressly disclose wherein the one or more processors, to receive the one or more SSB communications, are configured to: receive multiple physical broadcast channels or demodulation reference signals, for the one or more SSB communications and one or more additional SSB communications, multiplexed in a downlink signal.
Nonetheless, in the same field of endeavor, Kim teaches and suggests wherein the one or more processors, to receive the one or more SSB communications, are configured to: receive multiple physical broadcast channels or demodulation reference signals, for the one or more SSB communications and one or more additional SSB communications, multiplexed in a downlink signal ([0034]; [0048]; teaches receiving DMRS/PBCH).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving DMRS/PBCH as taught by Kim with the method and apparatus for communicating SSBs as disclosed by Hakola for the purpose of detecting and processing SSB communication, as suggested by Kim.

Regarding claim 12, Hakola disclose the claimed invention, but may not expressly disclose wherein the one or more processors are further configured to: determine a content of a master information block based at least in part on decoding a physical broadcast channel of the one or more SSB communications; and receive an indication of a transmission time for the master information block.
Nonetheless, in the same field of endeavor, Kim teaches and suggests wherein the one or more processors are further configured to: determine a content of a master information block based at least in part on decoding a physical broadcast channel of the one or more SSB communications; and receive an indication of a transmission time for the master information block ([0034]; [0048]; [0061]; teaches a MIB on decoding PBCH).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a MIB on decoding PBCH as taught by Kim with the method and apparatus for communicating SSBs as disclosed by Hakola for the purpose of detecting and processing SSB communication, as suggested by Kim.

Regarding claims 13 and 27, Hakola disclose the claimed invention, but may not expressly disclose wherein the one or more processors, to transmit the one or more SSB communications, are configured to: transmit the one or more SSB communications in the SSB period with one or more additional SSB communications transmitted by a base station.
Nonetheless, in the same field of endeavor, Kim teaches and suggests wherein the one or more processors, to transmit the one or more SSB communications, are configured to: transmit the one or more SSB communications in the SSB period with one or more additional SSB communications transmitted by a base station ([0034]; [0048]; teaches one or more additional SSB communications transmitted by a base station).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a MIB on decoding PBCH as taught by Kim with the method and apparatus for communicating SSBs as disclosed by Hakola for the purpose of detecting and processing SSB communication, as suggested by Kim.

Regarding claim 21, Hakola disclose the claimed invention, but may not expressly disclose wherein the one or more processors, to transmit the one or more SSB communications, are configured to: transmit a physical broadcast channel or a demodulation reference signal, for the one or more SSB communications, in resources that are in a synchronization raster.
 Nonetheless, in the same field of endeavor, Kim teaches and suggests wherein the one or more processors, to transmit the one or more SSB communications, are configured to: transmit a physical broadcast channel or a demodulation reference signal, for the one or more SSB communications, in resources that are in a synchronization raster ([0034]; [0048]; [0093]; teaches receiving DMRS/PBCH in synchronization raster).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving DMRS/PBCH in synchronization raster as taught by Kim with the method and apparatus for communicating SSBs as disclosed by Hakola for the purpose of detecting and processing SSB communication, as suggested by Kim.

Regarding claim 22, Hakola disclose the claimed invention, but may not expressly disclose wherein the one or more processors, to transmit the one or more SSB communications, are configured to: transmit multiple physical broadcast channels or demodulation reference signals, for the one or more SSB communications and one or more additional SSB communications, multiplexed in a downlink signal.
Nonetheless, in the same field of endeavor, Kim teaches and suggests wherein the one or more processors, to transmit the one or more SSB communications, are configured to: transmit multiple physical broadcast channels or demodulation reference signals, for the one or more SSB communications and one or more additional SSB communications, multiplexed in a downlink signal ([0034]; [0048]; teaches receiving DMRS/PBCH).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving DMRS/PBCH as taught by Kim with the method and apparatus for communicating SSBs as disclosed by Hakola for the purpose of detecting and processing SSB communication, as suggested by Kim.

Regarding claims 23 and 30, Hakola disclose the claimed invention, but may not expressly disclose wherein the one or more processors are further configured to: transmit an indication of a transmission time for the forwarding node to transmit a master information block that is decoded from a physical broadcast channel of the one or more SSB communications transmitted to the forwarding node.
Nonetheless, in the same field of endeavor, Kim teaches and suggests wherein the one or more processors are further configured to: transmit an indication of a transmission time for the forwarding node to transmit a master information block that is decoded from a physical broadcast channel of the one or more SSB communications transmitted to the forwarding node ([0034]; [0048]; [0061]; teaches a MIB on decoding PBCH).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a MIB on decoding PBCH as taught by Kim with the method and apparatus for communicating SSBs as disclosed by Hakola for the purpose of detecting and processing SSB communication, as suggested by Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
December 3, 2022